Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 18th day of February,
2010 (the “Effective Date”), is entered into among Patrick Ryan (“Executive”),
Alphatec Spine, Inc., a California corporation (“ASI”), and Alphatec Holdings,
Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent shall be
referred to as the “Company”).

1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the parties to
this Agreement agree and acknowledge that Executive’s employment pursuant to the
terms of this Agreement shall begin on May 1, 2011 (the “Commencement Date”).

2. At-Will Employment. The parties to this Agreement agree and acknowledge that
the Executive’s employment pursuant to this Agreement shall be considered
at-will. Either party may terminate this Agreement at any time, with or without
cause pursuant to the terms of this Agreement. Similarly, the Company may change
Executive’s position, responsibilities or compensation with or without cause or
notice.

3. Title; Capacity; Office. The Company shall employ Executive, and Executive
agrees to work for the Company initially as its Chief Operating Officer.
Executive shall perform the duties and responsibilities inherent in the position
in which Executive serves and such other duties and responsibilities as the
President and Chief Executive Officer (or his or her designee(s)) shall from
time to time reasonably assign to Executive. Executive shall report to the
President and Chief Executive Officer (or his or her designee(s)).

4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that
amounts payable on the happening of any specified event will not be payable if
the Executive is not employed by the Company upon the happening of such event):

4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
a salary at an annualized rate of $350,000, less applicable payroll
withholdings, payable in accordance with the Company’s customary payroll
practices.

4.2 Performance Bonus. If Executive remains employed through the last day of a
fiscal year, Executive will be eligible to receive a discretionary cash
performance bonus each fiscal year in an amount equal to 50% of the annual base
salary for such fiscal year (the “Target Bonus Amount”). The payment of the
Target Bonus Amount shall be subject to the Company’s and Executive’s
achievement of goals to be established and presented to the Executive each
fiscal year. Executive agrees and acknowledges that the bonus for 2011, if any,
shall be paid on a pro-rata basis in accordance with Company policy.

4.3 Fringe Benefits and Repatriation Expenses. Executive shall be entitled to
participate in all benefit programs that the Company establishes and makes
available to its management employees.



--------------------------------------------------------------------------------

4.4 Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.

4.5 Equity. The Company will recommend to the board of directors of the Parent
that Executive receive a grant of options to purchase 250,000 shares of the
common stock of Parent (the “Options”). If granted, the Options shall have an
exercise price equal to the closing price of Parent’s common stock on the
trading day that such Options are issued. The Options shall vest over a
four-year period, with 25% of such Options vesting on the anniversary of the
grant date, and the remaining 75% vesting in 12 tranches each three months
thereafter. The Options shall be subject, in all respects, to (i) the Alphatec
Holdings, Inc. 2005 Employee, Director and Consultant Stock Plan, and (ii) an
Incentive Stock Option Agreement to be entered into by the Parent and the
Executive. In addition, the Company will recommend to the board of directors of
the Parent that Executive receive a grant of 100,000 shares of restricted common
stock of Parent (the “Restricted Stock”). The Restricted Stock shall vest over a
four-year period in four equal amounts beginning on the first anniversary after
the date of issuance. The Restricted Stock shall be subject, in all respects, to
(i) the Alphatec Holdings, Inc. 2005 Employee, Director and Consultant Stock
Plan (the “Plan”),and (ii) a Restricted Stock Agreement to be entered into by
the Parent and the Executive.

4.6 Repatriation Expenses. The Executive shall relocate to the Carlsbad, CA
area. In addition, in connection with the Executive’s relocation back to the
Carlsbad, CA area, the Company will provide the Executive with an allowance of
up to $40,000 that will either be reimbursed by the Company or paid directly by
the Company to cover miscellaneous costs related to such relocation, including
costs of shipping household goods, two one-way airfares and rental expenses (the
“Repatriation Expenses”). Any amount in excess of $40,000 will be at the
discretion of the Senior Vice President, Global Human Resources. Executive shall
be entitled to a full “gross-up” for all taxes incurred in connection with the
Repatriation Expenses. If prior to the first anniversary of the Commencement
Date, Executive’s employment with the Company is terminated for “Cause” (as
defined below) or by Executive’s voluntary resignation, Executive agrees, within
30 days of the date of such termination of employment, to repay to the Company a
portion of the Repatriation Expenses determined by multiplying the total amount
of the Repatriation Expenses by a fraction, the denominator of which is 365 and
the numerator of which is the number of days between the date of the termination
of Executive’s employment for either of the reasons set forth above and the
Commencement Date.

4.7 Vacation. The Executive may take up to four (4) weeks of paid vacation
during each year at such times as shall be consistent with the Company’s
vacation policies and with vacations scheduled for other executives and
employees of the Company.

 

2



--------------------------------------------------------------------------------

5. Termination of Employment. The Executive’s employment can terminate at any
time with or without cause or notice:

5.1 Termination by the Company for Cause. If the Company terminates Executive’s
employment for Cause, the Company shall have no obligation to Executive other
than for payment of wages earned through the termination date. For purposes of
this Agreement, “Cause” means any one of the following: (i) Executive being
convicted of a felony; (ii) Executive committing any act of fraud or dishonesty;
(iii) failure or refusal by Executive to follow policies or directives
reasonably established by the President and Chief Executive Officer or his or
her designee(s); (iv) a material breach of this Agreement; (v) any gross or
willful misconduct, dishonesty, fraud or negligence; (vi) a failure by the
Executive to perform its duties to a reasonable level of expectations;
(vii) egregious conduct by Executive that brings Company or any of its
subsidiaries or affiliates into public disgrace or disrepute; or (viii) a
material violation of the Company’s Code of Conduct.

5.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated without Cause, and such termination without Cause does
not take place within 180 days following a Change of Control, the Company shall
continue for a period of nine months (the “Standard Severance Period”), to pay
to Executive the annual base salary then in effect. During the Standard
Severance Period, if the Executive elects to have COBRA coverage and is eligible
for such coverage, the Company shall make a monthly payment to the Executive
equal to the monthly cost of COBRA coverage under the Company’s group health
plan for the Executive and those family members that are entitled to such COBRA
coverage, provided that the Execute certifies each month that no other insurance
coverage exists. The payment obligations set forth in this Section 5.2 shall be
contingent upon the Executive first executing a release of claims (which shall
contain post-employment covenants similar to those set forth in Section 6), the
form of which is satisfactory to the Company, and the lapse of the applicable
rescission period related thereto.

5.3 Termination by the Company Without Cause within Six Months Following a
Change in Control. In the event that Executive’s employment is terminated
without Cause, and such termination without Cause takes place within 180 days
following a Change of Control, the Company shall continue for a period of 12
months (the “COC Severance Period”), to pay to Executive the annual base salary
then in effect. During the COC Severance Period, if the Executive elects to have
COBRA coverage and is eligible for such coverage, the Company shall make a
monthly payment to the Executive equal to the monthly cost of COBRA coverage
under the Company’s group health plan for the Executive and those family members
that are entitled to such COBRA coverage, provided that the Execute certifies
each month that no other insurance coverage exists. The payment obligations set
forth in this Section 5.3 shall be contingent upon the Executive first executing
a release of claims (which shall contain post-employment covenants similar to
those set forth in Section 6), the form of which is satisfactory to the Company,
and the lapse of the applicable rescission period related thereto.

5.4 Change of Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events: (i) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership of any capital stock of the Parent if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act) in excess of 50% of either the then-

 

3



--------------------------------------------------------------------------------

outstanding shares of common stock of the Parent (the “Outstanding Parent Common
Stock”) or the combined voting power of the then-outstanding securities of the
Parent entitled to vote generally in the election of directors (the “Outstanding
Parent Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition of more than 50% of the Outstanding Parent Common
Stock directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company); (2) any acquisition of more than 50% of the Outstanding Parent Common
Stock by the Company; (3) any acquisition of more than 50% of the Outstanding
Parent Common Stock by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(4) any acquisition by any Person who, prior to such acquisition, already owned
more than 33% of the Outstanding Parent Common Stock or Outstanding Parent
Voting Securities; or (ii) the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Parent or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Parent Common Stock and Outstanding Parent Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Parent Common
Stock and Outstanding Parent Voting Securities, respectively.

6. Additional Covenants of the Executive.

6.1 Noncompetition; Nonsolicitation; Nondisparagement.

(a) During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

 

4



--------------------------------------------------------------------------------

(b) During Executive’s employment with the Company, and for a period of one year
following the termination of the Executive’s employment with the Company, the
Executive shall not, without the prior written consent of the Company:

(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of
Executive’s employment with the Company.

(c) During Executive’s employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

6.2 If any restriction set forth in this Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

6.3 The restrictions contained in this Section 6 are necessary for the
protection of the confidential, nonpublic information relating to the Company
and its operations, strategies, development plans, financial information and
other proprietary corporate information, and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section 6
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.

7. Other Agreements. Executive represents that Executive’s performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (i) a personal delivery, or
(ii) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

 

5



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement and the agreements related to the Options
constitute the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral relating to the subject
matter of this Agreement.

10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

12. Miscellaneous.

12.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

12.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

12.4 Consent to Arbitration. In the event of a dispute involving this Agreement,
the Executive consents and agrees that all disputes shall be resolved in
accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.

12.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/s/ Patrick Ryan

Patrick Ryan ALPHATEC SPINE, INC. By:  

/s/ Dirk Kuyper

Name: Dirk Kuyper Title: President and CEO ALPHATEC HOLDINGS, INC. By:  

/s/ Dirk Kuyper

Name: Dirk Kuyper Title: President and CEO

 

7